DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims1-5, 7, 12-15 of U.S. Patent No. 10,791,312. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent anticipate the claims of the present application.

Patent No.10,791,312
Application No.17/692,786
Claim1 recites a method comprising: providing, by a playback device, media content that is received by way of an over-the-air antenna for display; switching, by the playback device, from providing the media content that is received by way of the over-the-air antenna to providing, using a media player of the playback device, replacement media content for display; 
determining, by the playback device, that a remote control transmitted to the playback device an instruction configured to cause a modification to operation of the playback device while the playback device displays the replacement media content; 
determining, by the playback device using correlation data that maps instructions to overlays and respective regions within a display of the playback device, an overlay that the playback device is configured to provide for display in conjunction with the modification and a corresponding region within the display of the playback device at which the playback device is configured to provide the overlay for display; 
and modifying, by the playback device, a transparency of the region such that the overlay is visible through the replacement media content when the playback device provides the overlay for display.
Claim1 recites a method comprising:








determining, by a playback device, that a remote control transmitted to the playback
device an instruction configured to cause a modification to operation of the playback device while the playback device displays replacement media content;
determining, by the playback device using correlation data that maps instructions to respective regions within a display of the playback device, a region within the display of the playback device at which the playback device is configured to provide an overlay for display in conjunction with the modification; 



and modifying, by the playback device, presentation of the replacement media content such that the overlay is visible within the region while the playback device provides  the replacement media content for display.
Claim1 recites …;


modifying, by the playback device, a transparency of the region such that the overlay is visible through the replacement media content when the playback device provides the overlay for display.
Claim2 recites the method of claim 1, wherein modifying the presentation of the replacement media content comprises modifying a transparency of the region such that the overlay is visible through the replacement media content while the playback device provides the replacement
media content for display.
Claim2 recites the method of claim 1, wherein modifying the transparency of the region comprises modifying the transparency of the region responsive to determining that the remote control transmitted the instruction
Claim3 recites the method of claim 1, wherein modifying the presentation of the replacement media content comprises modifying the presentation of the replacement media content responsive to determining that the remote control transmitted the instruction
Claim3 recites the method of claim 1, wherein the instruction comprises an instruction configured to cause a modification to playback of the replacement media content.
Claim4 recites the method of claim 1, wherein the instruction comprises an instruction configured to cause a modification to playback of the replacement media content.
Claim4 recites the method of claim 3, wherein the instruction comprises a volume adjustment, and wherein the overlay comprises a volume-adjustment graphic.
Claim5 recites the method of claim 4, wherein the instruction comprises a volume adjustment, and wherein the overlay comprises a volume-adjustment graphic.
Claim5 recites the method of claim 3, wherein the instruction comprises a playback-speed adjustment, and wherein the overlay comprises a playback-speed graphic.
Claim6 recites the method of claim 4, wherein the instruction comprises a playback-speed adjustment, and wherein the overlay comprises a playback-speed graphic.
Claim7 recites the method of claim 1, wherein the instruction comprises a request to access a channel-selection guide, and wherein the overlay comprises the channel-selection guide.
Claim7 recites the method of claim 1, wherein the instruction comprises a request to access a channel-selection guide, and wherein the overlay comprises the channel-selection guide.
Claim12 recites the method of claim 1, wherein the playback device comprises a television.
Claim8 recites the method of claim 1, wherein the playback device comprises a television.
Claim13 recites the method of claim 12, wherein the replacement media content is an advertisement.
Claim9 recites the method of claim 8, wherein the replacement media content is an
advertisement.
Claim14 recites a non-transitory computer-readable medium having stored thereon program instructions that upon execution by a processor, cause performance of a set of acts comprising: providing media content that is received by way of an over-the-air antenna for display; switching from providing the media content that is received by way of the over-the-air antenna to providing, using a media player of a playback device, replacement media content for display; determining that a remote control transmitted to the playback device an instruction configured to cause a modification to operation of the playback device while the playback device displays the replacement media content; 
determining, using correlation data that maps instructions to overlays and respective regions within a display of the playback device, an overlay that the playback device is configured to provide for display in conjunction with the modification and a corresponding region within the display of the playback device at which the playback device is configured to provide the overlay for display;
 and modifying a transparency of the region such that the overlay is visible through the replacement media content when the playback device provides the overlay for display.
Claim10 recites a non-transitory computer-readable medium having stored thereon program instructions that upon execution by a processor, cause performance of a set of acts comprising:






determining that a remote control transmitted to a playback device an instruction configured to cause a modification to operation of the playback device while the playback device
displays replacement media content;
determining, using correlation data that maps instructions to respective regions within a display of the playback device, a region within the display of the playback device at which the playback device is configured to provide an overlay for display in conjunction with the modification; 



and modifying presentation of the replacement media content such that the overlay is visible while the playback device provides the replacement media content for display.
Claim14 recites…;



modifying a transparency of the region such that the overlay is visible through the replacement media content when the playback device provides the overlay for display.
Claim11 recites the non-transitory computer-readable medium of claim 10, wherein modifying the presentation of the replacement media content comprises modifying a transparency of the region such that the overlay is visible through the replacement media content while the playback device provides the replacement media content for display.
Claim15 recites the non-transitory computer-readable medium of claim 14, wherein the instruction comprises an instruction configured to cause a modification to playback of the replacement media content
Claim12 recites the non-transitory computer-readable medium of claim 10, wherein the
instruction comprises an instruction configured to cause a modification to playback of the replacement media content.
Claim1 recites a method comprising: providing, by a playback device, media content that is received by way of an over-the-air antenna for display; switching, by the playback device, from providing the media content that is received by way of the over-the-air antenna to providing, using a media player of the playback device, replacement media content for display; 
determining, by the playback device, that a remote control transmitted to the playback device an instruction configured to cause a modification to operation of the playback device while the playback device displays the replacement media content; 
determining, by the playback device using correlation data that maps instructions to overlays and respective regions within a display of the playback device, an overlay that the playback device is configured to provide for display in conjunction with the modification and a corresponding region within the display of the playback device at which the playback device is configured to provide the overlay for display; 
and modifying, by the playback device, a transparency of the region such that the overlay is visible through the replacement media content when the playback device provides the overlay for display
Claim13 recites a computing system comprising:
one or more processors; 
and a non-transitory computer-readable medium having stored therein instructions that are executable to cause the computing system to perform a set of acts comprising:


determining that a remote control transmitted to a playback device an instruction configured to cause a modification to operation of the playback device while the playback device displays 
replacement media content, 
determining, using correlation data that maps instructions to respective regions within a display of the playback device, a region within the display of the playback device at which the playback device is configured to provide an overlay for display in conjunction with the modification, 



and modifying presentation of the replacement media content such that the overlay is visible while the playback device provides the replacement media content for display.
Claim1 recites…;


modifying, by the playback device, a transparency of the region such that the overlay is visible through the replacement media content when the playback device provides the overlay for display.
Claim14 recites the computing system of claim 13, wherein modifying the presentation of the replacement media content comprises modifying a transparency of the region such that the overlay is visible through the replacement media content while the playback device provides the replacement media content for display.
Claim2 recites he method of claim 1, wherein 


modifying the transparency of the region comprises modifying the transparency of the region responsive to determining that the remote control transmitted the instruction.
Claim15 recites the computing system of claim 13, wherein modifying the presentation of the replacement media content comprises modifying the presentation of the replacement media content responsive to determining that the remote control transmitted the instruction.
Claim3 recites the method of claim 1, wherein the instruction comprises an instruction configured to cause a modification to playback of the replacement media content
Claim16 recites the computing system of claim 13, wherein the instruction comprises an instruction configured to cause a modification to playback of the replacement media content.
Claim4 recites the method of claim 3, wherein the instruction comprises a volume adjustment, and wherein the overlay comprises a volume-adjustment graphic.
Claim17 recites the computing system of claim 16, wherein the instruction comprises a volume adjustment, and wherein the overlay comprises a volume-adjustment graphic.
Claim5 recites the method of claim 3, wherein the instruction comprises a playback-speed adjustment, and wherein the overlay comprises a playback-speed graphic.
Claim18 recites the computing system of claim 16, wherein the instruction comprises a playback-speed adjustment, and wherein the overlay comprises a playback-speed graphic.
Claim12 recites the method of claim 1, wherein the playback device comprises a television.
Claim19 recites the computing system of claim 16, wherein the playback device comprises a television.
Claim13 recites the method of claim 12, wherein the replacement media content is an advertisement.
Claim20 recites the computing system of claim 19, wherein the replacement media content is an advertisement.


Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims1-5, 7, 12-15 of U.S. Patent No. 11,303,870. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent anticipates the claims of the present application.

Patent No.11,303,870
Application No.17/692,786
Claim1 recites a method comprising: 
determining, by a playback device, that a remote control transmitted to the playback device an instruction configured to cause a modification to operation of the playback device while the playback device displays replacement media content; 
determining, by the playback device using correlation data that maps instructions to overlays and respective regions within a display of the playback device, an overlay that the playback device is configured to provide for display in conjunction with the modification and a corresponding region within the display of the playback device at which the playback device is configured to 
provide the overlay for display; 
and modifying, by the playback device, a transparency of the region such that the overlay is visible through the replacement media content when the playback device provides the overlay for display.
method comprising:
determining, by a playback device, that a remote control transmitted to the playback
device an instruction configured to cause a modification to operation of the playback device while the playback device displays replacement media content;
determining, by the playback device using correlation data that maps instructions to
respective regions within a display of the playback device, a region within the display of the playback device at which the playback device is configured to provide an overlay for display in conjunction with the modification; 



and modifying, by the playback device, presentation of the replacement media content such that the overlay is visible within the region while the playback device provides 
 the replacement media content for display.
Claim1 recites …;


modifying, by the playback device, a transparency of the region such that the overlay is visible through the replacement media content when the playback device provides the overlay for display.
Claim2 recites the method of claim 1, wherein modifying the presentation of the replacement media content comprises modifying a transparency of the region such that the overlay is visible through the replacement media content while the playback device provides the replacement
media content for display.
Claim2 recites the method of claim 1, wherein modifying the transparency of the
region comprises modifying the transparency of the region responsive to determining that the remote control transmitted the instruction.
Claim3 recites the method of claim 1, wherein modifying the presentation of the replacement media content comprises modifying the presentation of the replacement media content responsive to determining that the remote control transmitted the instruction
Claim3 recites the method of claim 1, wherein the instruction comprises an instruction configured to cause a modification to playback of the replacement media content
Claim4 recites the method of claim 1, wherein the instruction comprises an instruction configured to cause a modification to playback of the replacement media content.
Claim4 recites the method of claim 3, wherein the instruction comprises a volume adjustment, and wherein the overlay comprises a volume-adjustment graphic.
Claim5 recites the method of claim 4, wherein the instruction comprises a volume adjustment, and wherein the overlay comprises a volume-adjustment graphic.
Claim5 recites the method of claim 3, wherein the instruction comprises a playback-speed adjustment, and wherein the overlay comprises a playback-speed graphic.
Claim6 recites the method of claim 4, wherein the instruction comprises a playback-speed adjustment, and wherein the overlay comprises a playback-speed graphic.
Claim7 recites the method of claim 1, wherein the instruction comprises a request to access a channel-selection guide, and wherein the overlay comprises the channel-selection guide.
Claim7 recites the method of claim 1, wherein the instruction comprises a request to access a channel-selection guide, and wherein the overlay comprises the channel-selection guide.
Claim12 recites the method of claim 1, wherein the playback device comprises a television.
Claim8 recites the method of claim 1, wherein the playback device comprises a television.
Claim13 recites the method of claim 12, wherein the replacement media content is an advertisement.
Claim9 recites the method of claim 8, wherein the replacement media content is an
advertisement.
Claim14 recites a non-transitory computer-readable medium having stored thereon program instructions that upon execution by a processor, cause performance of a set of acts comprising: 
determining that a remote control transmitted to a playback device an instruction configured to cause a modification to operation of the playback device while the playback device displays replacement media content; 
determining, using correlation data that maps instructions to overlays and respective regions within a display of the playback device, an overlay that the playback device is configured to provide for display in conjunction with the modification and a corresponding region within the display of the playback device at which the playback device is configured to provide the overlay for display; 
and modifying a transparency of the region such that the overlay is visible through the replacement media content when the playback device provides the overlay for display.
Claim10 recites a non-transitory computer-readable medium having stored thereon program instructions that upon execution by a processor, cause performance of a set of acts comprising:
determining that a remote control transmitted to a playback device an instruction configured to cause a modification to operation of the playback device while the playback device
displays replacement media content;
determining, using correlation data that maps instructions to respective regions within a display of the playback device, a region within the display of the playback device at which the playback device is configured to provide an overlay for display in conjunction with the modification; 



and modifying presentation of the replacement media content such that the overlay is visible while the playback device provides the replacement media content for display.
Claim14 recites…;



modifying a transparency of the region such that the overlay is visible through the replacement media content when the playback device provides the overlay for display.
Claim11 recites the non-transitory computer-readable medium of claim 10, wherein modifying the presentation of the replacement media content comprises modifying a transparency of the region such that the overlay is visible through the replacement media content while the playback device provides the replacement media content for display.
Claim15 recites the non-transitory computer-readable medium of claim 14, wherein the instruction comprises an instruction configured to cause a modification to playback of the replacement media content.
Claim12 recites the non-transitory computer-readable medium of claim 10, wherein the
instruction comprises an instruction configured to cause a modification to playback of the replacement media content.
Claim1 recites a method comprising: 






determining, by a playback device, that a remote control transmitted to the playback device an instruction configured to cause a modification to operation of the playback device while the playback device displays replacement media content; 
determining, by the playback device using correlation data that maps instructions to overlays and respective regions within a display of the playback device, an overlay that the playback device is configured to provide for display in conjunction with the modification and a corresponding region within the display of the playback device at which the playback device is configured to 
provide the overlay for display; 
and modifying, by the playback device, a transparency of the region such that the overlay is visible through the replacement media content when the playback device provides the overlay for display.
Claim13 recites a computing system comprising:
one or more processors; 
and a non-transitory computer-readable medium having stored therein instructions that are executable to cause the computing system to perform a set of acts comprising:
determining that a remote control transmitted to a playback device an instruction configured to cause a modification to operation of the playback device while the playback device displays replacement media content, 
determining, using correlation data that maps instructions to respective regions within a display of the playback device, a region within the display of the playback device at which the playback device is configured to provide an overlay for display in conjunction with the modification, 



and modifying presentation of the replacement media content such that the overlay is visible while the playback device provides the replacement media content for display.
Claim1 recites…;


modifying, by the playback device, a transparency of the region such that the overlay is visible through the replacement media content when the playback device provides the overlay for display.
Claim14 recites the computing system of claim 13, wherein modifying the presentation of the replacement media content comprises modifying a transparency of the region such that the overlay is visible through the replacement media content while the playback device provides the replacement media content for display.
Claim2 recites the method of claim 1, 

wherein modifying the transparency of the
region comprises modifying the transparency of the region responsive to determining that the remote control transmitted the instruction.
Claim15 recites the computing system of claim 13, 
wherein modifying the presentation of the replacement media content comprises modifying the presentation of the replacement media content responsive to determining that the remote control transmitted the instruction.
Claim3 recites the method of claim 1, wherein the instruction comprises an instruction configured to cause a modification to playback of the replacement media content.
Claim16 recites the computing system of claim 13, wherein the instruction comprises an instruction configured to cause a modification to playback of the replacement media content.
Claim4 recites the method of claim 3, wherein the instruction comprises a volume adjustment, and wherein the overlay comprises a volume-adjustment graphic.
Claim17 recites the computing system of claim 16, wherein the instruction comprises a volume adjustment, and wherein the overlay comprises a volume-adjustment graphic.
Claim5 recites the method of claim 3, wherein the instruction comprises a playback-speed adjustment, and wherein the overlay comprises a playback-speed graphic
Claim18 recites the computing system of claim 16, wherein the instruction comprises a playback-speed adjustment, and wherein the overlay comprises a playback-speed graphic.
Claim12 recites the method of claim 1, wherein the playback device comprises a television.
Claim19 recites the computing system of claim 16, wherein the playback device comprises a television.
Claim13 recites the method of claim 12, wherein the replacement media content is an advertisement.
Claim20 recites the computing system of claim 19, wherein the replacement media content is an advertisement.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIRUMSEW WENDMAGEGN whose telephone number is (571)270-1118. The examiner can normally be reached 9:00-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GIRUMSEW WENDMAGEGN
Primary Examiner
Art Unit 2484



/GIRUMSEW WENDMAGEGN/Primary Examiner, Art Unit 2484